Case 2:14-cr-20273-GCS-DRG ECF No. 282 filed 07/08/20   PageID.6321   Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,
                                                Case No. 14-20273
       v.
                                                Hon. George Caram Steeh
 ELAINE LOVETT,

          Defendant.
 ___________________________/

         ORDER DENYING DEFENDANT’S MOTION FOR
   COMPASSIONATE RELEASE (ECF NO. 279) WITHOUT PREJUDICE

       Defendant Elaine Lovett moves for home confinement or

 compassionate release from prison due to the risks of contracting COVID-

 19 at the facility where she is housed. In 2017, Lovett was convicted of

 three counts of health care fraud and conspiracy to commit health care

 fraud. The court sentenced her to 120 months in prison. Lovett is serving

 her sentence at the Atwood Satellite Camp to the Lexington Federal

 Medical Center.

       Ordinarily, a district court “may not modify a term of imprisonment

 once it has been imposed.” 18 U.S.C. § 3582(c). A limited exception to this

 rule is known as “compassionate release.” The court’s authority to grant

 Defendant’s request for compassionate release is governed by 18 U.S.C. §

                                         -1-
Case 2:14-cr-20273-GCS-DRG ECF No. 282 filed 07/08/20    PageID.6322     Page 2 of 3




 3582(c)(1)(A), as amended by the First Step Act of 2018. Until recently,

 only the Bureau of Prisons (“BOP”) could move for compassionate release.

 The First Step Act of 2018 amended the statute, permitting defendants to

 move for compassionate release themselves. First Step Act § 603(b), Pub.

 L. No. 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). The provision

 permitting a defendant-initiated motion includes an exhaustion requirement.

 Id. If a defendant moves for compassionate release, the district court may

 not act on the motion unless the defendant files it “after” either completing

 the administrative process within the BOP or waiting 30 days from when the

 warden at the facility received the request. 18 U.S.C. § 3582(c)(1)(A).

       Lovett has not alleged that she has exhausted her administrative

 remedies by making a request for compassionate release to the BOP, and

 the BOP has no record of a request from Lovett. The Sixth Circuit has

 recently determined that the exhaustion requirement is mandatory and may

 not be excused by the court. United States v. Alam, 960 F.3d 831, 835 (6th

 Cir. 2020) (finding the failure to exhaust to be a “glaring roadblock

 foreclosing compassionate release”) (quoting United States v. Raia, 954

 F.3d 594, 597 (3d Cir. 2020)). Because Lovett has failed to comply with

 the exhaustion requirement, the court must deny her motion without

 prejudice. Id. at 836.

                                          -2-
Case 2:14-cr-20273-GCS-DRG ECF No. 282 filed 07/08/20                PageID.6323   Page 3 of 3




       Accordingly, IT IS HEREBY ORDERED that Lovett’s motion for

 compassionate release (ECF No. 279) is DENIED WITHOUT PREJUDICE.

 Dated: July 8, 2020

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  July 8, 2020, by electronic and/or ordinary mail and also on
                      Elaine Lovett #49530-039, FMC Lexington, Federal
                       Medical Center, Satellite Camp, P.O. Box 14525,
                                     Lexington, KY 40512.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                                 -3-
